Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 11/3/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the robotic arm of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear as to the meaning of the phrase, “dot-like”.  It is the term “like” that is problematic because it is unclear what “dot-like” is meant to cover.  It is suggested that “like” be removed in this and all other instances (see claims 2, 9, 11, and 13-17). 
In claim 1, Applicants recite a system comprising “a first printing unit” and “a second printing unit”, however, it is unclear whether the “material”, the “intermediate substrate”, and “the final substrate” are deemed part of the system or the claimed invention because the material and the substrates are recited in the functional language describing each of the printing units.  If the material and both of the substrates are a part of the system then it is suggested that the material, intermediate substrate, and the final substrate be recited separately and positively in the body of the claim before recitation of the printing units (i.e., --a source or supply of coating material--, --an intermediate substrate--, --a final substrate--,…again all recited prior to the recitation of the printing units).  Clarification is necessary.

In claim 3, it is unclear what constitutes “a well-defined gap”?
In claim 5, the metes and bounds of the claim are unclear because Applicants recite too many possible structural combinations using alternative language in a single claim.
  In claim 8, line 2, line 2, it is unclear what constitutes a “highly viscous material” and a “sensitive low viscosity material”?  Also applicable to claim 8, this claim would appear to recite a broad range or limitation (i.e., “metal paste” for instance in line 2 as a broad limitation and then “solder paste” as a narrow limitation as an example) or “highly viscous material” (broad limitation proceeded by narrow limitation(s) solder paste or metal paste).  A broad limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In claim 11, the metes and bounds of the claim are unclear because Applicants recite too many possible structural combinations using alternative language in a single claim.
In claim 11, lines 4-5, does “another printing module” mean to cover a second offset printer module?  If yes, then it is suggested that the claim be amended to reflect --a second offset printer module--.
In claim 12, line 2, it is unclear what constitutes “a well-defined gap”?
In claim 13, line 2, what system is being referred to,…--the coating system--?

In claim 15, line 1 (second occurrence), what system is being referred to,…--the coating system--?
In claim 15, the metes and bounds of the claim are unclear because Applicants recite too much alternative language in a single claim (see claim 15, lines 1-2 “and/or” and line 4, “or both”).
In claim 16, line 1 (second occurrence), what system is being referred to,…--the coating system--?
In claim 16, the metes and bounds of the claim are unclear because Applicants recite too much alternative language in a single claim (see claim 16, lines 1-2 “one or more” and line 4, “or both”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

112(f) Applied
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
First printing unit in claims 1, 2, and 12-17 
Second printing unit in claims 1 and 13-17
Coating system in claims 2, 6, and 7
Gravure or micro-gravure system in claim 5
Gravure printing module in claim 11.  
Another printing module in claim 11.
One or more imaging systems as set forth in claims 16 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
The first printing unit invokes the provisions of 35 U.S.C. 112(f) and this unit has been interpreted to be a coating system including syringe and pump, screen printing module, dispenser, inkjet head, gravure or micro-gravure system, slot die, or roller in accordance with the disclosure [0012, 0040, 0041] or any art recognized equivalent printing structure.
The second printing unit invokes the provisions of 35 U.S.C. 112(f) and this unit also has been interpreted to include a laser system in accordance with the disclosure [0050, 0126-0129] or any art recognized equivalent laser system or any art recognized equivalent printing structure.
The coating system invokes the provisions of 35 U.S.C. 112(f) and this coating system has been interpreted to include a syringe and pump, screen printing module, dispenser, inkjet head, gravure or micro-gravure system, slot die, or roller in accordance with the disclosure [0012, 0040, 0041] or any art recognized equivalent printing structure.
The gravure or micro-gravure system invokes the provisions of 35 U.S.C. 112(f) and this system has been interpreted to include a conventional gravure roller or micro-gravure roller although not set forth in the specification or any art recognized equivalent gravure or micro-gravure printing structure.
 The gravure printing module invokes the provisions of 35 U.S.C. 112(f) and this module has been interpreted to include a conventional gravure roller or micro-gravure roller [0045] although not set forth in the specification or any art recognized equivalent gravure printing structure.

The one or more imaging systems invoke the provisions of 35 U.S.C. 112(f) and this system has been interpreted to be a 2D or 3D imaging components, a camera, “CCD”, or microscope in accordance with the disclosure [0056, 0067, 0072] or any art recognized imaging structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                                   Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4-6, 8, 11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camorani (US2004/0101619; equivalent of WO01/72489).
Camorani provides a first printing unit (Fig. 35; see head 405) to print dot portions or drops (404) of material on an intermediate substrate defined by belt (415) and second printing unit defined by vibrating head (418) to receive the intermediate substrate with the dot portions printed thereon to transfer from the intermediate substrate to a final substrate (i.e., surface 3) (see Figs. 34-38; [0250-0292].
Regarding claim 2, the first printing unit (405; [0295]) includes a coating system including one or more heads providing a uniform layer of material on substrate or belt (415), the first printing unit to transfer the material in dot portions from the belt (415) onto substrate surface (3) which is capable of being layered or place on top of another substrate surface. 
Regarding claim 4, the coating system may include belt (415) having apertures defining a screen so that material is transfer there through and the screen can be used with at least one blade (455a) as evidenced by Fig. 38 [0323].
Regarding claim 5, the coating system may include at least one of a dispenser (shown in Fig. 35, 405), inkjet or ejector head (claim 3), gravure/microgravure system [0324], slot-die (clm 262), or roller coater (412; Fig. 35).
Regarding claim 6, the coating system including vibrating head (418) appears enclosed within a wall (439) defining a belt controlled environment (see Fig. 37).
Regarding claim 8, see [0260, 0275] less viscous or low viscosity material, [0334] for material that can be dry/dried.
Regarding claim 11, the first printing unit (Fig. 35; see head 405) is deemed a dispenser head.
Regarding claim 15, see heater (417) in Fig. 35.
.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefani et al (US2015/0239236).
Stefani provides a first printing unit (i.e., inkjet 4; see Fig. 1) to print dot portions or drops (5) of material on an intermediate substrate defined by belt (3) and second printing unit (i.e., 12-14, etc.) to receive the intermediate substrate with the dot portions printed thereon to transfer from the intermediate substrate to a final substrate (i.e., surface 11 or 18) (see Figs. 1-9; [0026-0069].
Regarding claim 2, the first printing unit includes an inkjet head providing a uniform layer of material on substrate or belt (3), the first printing unit to transfer the material in dot portions from the belt (3) onto substrate surface (11, 18) which is capable of being layered or place on top of another substrate surface (10). 

Claims 1, 2, 4-6, 8, 11, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oetjen (US2017/0120260).
Oetjen provides a first printing unit (Fig. 1; see head 100) to print dot portions or drops of material on an intermediate substrate which can be a belt [0051] and second printing unit defined by air channel (270) to receive the intermediate substrate with the dot portions printed thereon to transfer from the intermediate substrate to a final substrate (i.e., surface 500) (see Figs. 1-15.
Regarding claim 2, the first printing unit includes a coating system including one or more heads providing a uniform layer of material on substrate or belt [0051], the first printing unit to transfer the material in dot portions from the belt onto substrate surface (500) which is capable of being layered or place on top of another substrate surface to form a layered product [0147]. 

Regarding claim 5, the coating system may be varied as evidenced by [0010, 0051].
Regarding claim 6, the coating system including screen printing [0006] would be enclosed within the interior of the screen and define a controlled environment (see Fig. 37).
Regarding claim 8, see [0043, 0110, 0112-0113]. 
Regarding claim 11, see [0010, 0051].
Regarding claim 15, see heater [0048].
Regarding claims 16 and 17, Oetjen recognizes in the art, the use of laser scanning confocal microscopy to monitor and measure the dimension of a dot(s) on a substrate as evidenced by [0126].   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kotler et al (US2017/0210142).
Kotler provides a first printing unit (i.e., roller based system 68; see Fig. 5) to print material on a foil substrate (26) and second printing unit (24; laser based [0032, 0046, 0047, 0049, 0052]; clm 1) to receive the foil substrate with the print thereon to transfer from the foil substrate to a final substrate (i.e., surface 22) (see Figs. 1-5).  Kotler does not explicitly suggest the first printing unit configured to print individual dot like portions of material on the foil substrate, however, Kotler does set forth the application of spots on the substrate as evidenced by [0012] and Kotler does illustrate in Fig. 1 (see area of bubble 22) an array of spots of oval shaping. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to view the spots as applied by Kotler as dot like portions because of the oval shaping of each individual spot on the substrate.   
 Regarding claim 2, the first printing unit comprises a conventional coating system as evidenced by [0056, 0058] and thus would provide a uniform layer of material on its surface to transfer to substrate (26) and then the transfer of material from substrate 26 to substrate (22).  The substrate (22) can be layered or place on top of another substrate surface (34). 

Regarding claim 6, the coating system appears enclosed as shown in Figs. 1 and 5 within area (30).
Regarding claim 7, plural coating layers can be applied on the substrate(s) as evidenced by [0061-0062].
Regarding claim 8, see materials used [0060].
Regarding claim 9, see laser based system (24; Figs. 1 and 5).
Regarding claim 10, laser dispensing system (24 can be used with angled optical beams [0010]) thus angling of laser beam toward the substrate at different angles including the positioning of the laser to obtain a desired angle relative to the substrate would be within the purview of one skilled in the art.
Regarding claim 11, the first printing unit includes different conventional coaters as evidenced by [0056, 0058].
Regarding claim 12, the first printing unit would include use of a dispenser in the form of a die or ejector or inkjet type coater [0026, -0058, 0061] would be non-contacting with any substrate used in the system and thus the first printing module would be spaced or have a gap with respect to any substrate because of the use of a non-contacting dispenser or ejector coater.
Regarding claim 13, see Fig. 5 with a continuous film or substrate (26) using feed/support rollers (32, 64, 66, etc.). 
Regarding claim 15, see UV laser [0046].
Regarding claims 16-17, see [image] scanner [0047, 0052]. 
Claims 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kotler et al (US2017/0210142) as applied to claim 2 above and further in view of Oetjen (US2017/0120260).
The teachings of Kotler have been mentioned above yet Kotler is silent concerning the coating system including screen printing with use of a blade/squeegee.  However, Oetjen recognizes in a transfer coating system use of a first printing unit which can include a coating system (i.e, screen printer arrangement [0006]) which can be used with a blade/squeegee to print or deposit a pattern based on the sized apertures of the screen.  Kotler recognizing that other coating techniques may be used [0058] and Oetjen providing another known coating technique of screen printing would render obvious the use of a screen printing arrangement in the Kotler system to form a desired sized dot or droplet on a given substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a screen printing arrangement as taught by Oetjen in the Kotler system for the first printing unit to form a desired sized dot or droplet pattern on a given substrate.
Regarding claims 16 and 17, Kotler is silent concerning imaging system including microscopy.  Oetjen recognizes in the art, the use of laser scanning confocal microscopy to monitor and measure the dimension of a dot(s) on a substrate as evidenced by [0126].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize one or more imaging systems including use of laser scanning confocal microscopy as taught by Oetjen in the Kotler system in order to monitor and measure the dimension of a dot(s) on a given substrate.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kotler et al (US2017/0210142) as applied to claim 2 above and further in view of Hogan et al (US2008/0166490).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oetjen (US2017/0120260) as applied to claim 2 above and further in view of Hogan et al (US2008/0166490).
The teachings of Oetjen have been mentioned above and Oetjen would appear to utilize transparent material as a substrate as evidenced by the use of thermoplastic(s) sheet or film [0145] such that Oetjen would cover use of an intended transparent substrate.  Oetjen further recognizes that other coating techniques may be used [0010].  Oetjen is silent concerning the use of a robotic coater/dispenser.  However, Hogan provides a robot mounted dispenser or nozzle useful to deposit coating on a substrate.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a robotic coater/dispenser as taught by Hogan in the Oetjen system for the first printing unit to automate desired deposition of material on a given substrate.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
2/9/2022